Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because [1] claim 10 is a software per se claim which does not fall within at least one of the four categories of patent eligible subject matter and [2] the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-9 is/are directed to abstract idea under the mental process bucket Prong I step 2A wherein the step of relaying the transmitted certain data is considered as mental process which can be done by human with help of generic computer components.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the other steps including transmitting certain data…, displaying certain data …, and other generic component computers are merely considered as pre-activity and post-activity solution with generic computers which does not mount significantly.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cella et al. (U.S. 2018/0284735 A1).
Re claim 1, Cella et al. disclose in Figures 1-285 a data processing system comprising: an agent device configured to transmit data relating to operation data of an instrument that is collected from the instrument (e.g. abstract and paragraphs [0302 and 0339] wherein the sensors are collecting data from various instruments); a service broker device configured to relay data (e.g. paragraphs [0367, 1768, 1773, and 1783]); and a computation server device configured to generate display data on the basis of the data relating to the operation data, wherein the agent device includes an operation data transmitting unit that transmits certain data, which is used for generating the display data, of data relating to a plurality of pieces of operation data collected from the instrument to the computation server device (e.g. paragraphs [0269, 0339, and 0350]), wherein the service broker device includes an operation data relaying unit that relays the certain 
Re claim 2, Cella et al. disclose in Figures 1-285 the agent device and the instrument are connected using a first network, wherein the service broker device and the computation server device are connected using a second network other than the first network, and wherein a transmission path for transmitting the certain data from the agent device to the service broker device is disposed outside the first network (e.g. Figures 3-4 wherein sensors of instruments are on one network and relaying data is on another network path). 
Re claim 3, Cella et al. disclose in Figures 1-285 the service broker device includes a display data transmitting unit that performs pull transmission of the display data generated by the computation server device to a client device on the basis of a data request from the client device disposed outside the second network (e.g. paragraphs [0253, 0326, 0420, and 0524]). 
Re claim 4, Cella et al. disclose in Figures 1-285 a first firewall device configured to be disposed between the agent device and the service broker device; and a second firewall device other than the first firewall device configured to be disposed between the service broker device and the client device (e.g. paragraphs [0433, 1811, and 1840]). 
Re claim 5, Cella et al. disclose in Figures 1-285 the service broker device and the computation server device are mounted in separate computers (e.g. Figures 3-4). 
Re claim 6, Cella et al. disclose in Figures 1-285 the operation data transmitting unit of the agent device performs push transmission of the certain data and does not perform pull transmission of the certain data based on a data request in a case in which a predetermined 
Re claim 7, Cella et al. disclose in Figures 1-285 the agent device includes an operation data acquiring unit that acquires the certain data that is structured on the basis of a predetermined protocol defined by a data collecting device from the data collecting device that structures the data relating to the plurality of pieces of operation data collected from the instrument (e.g. paragraphs [1623 and 1624]), and wherein the operation data transmitting unit transmits the acquired certain data on the basis of a general encrypted communication protocol (e.g. paragraphs [1529, 1584, and 1618] wherein the data is encrypted as needed). 
Re claim 8, Cella et al. disclose in Figures 1-285 a data processing system comprising: a service broker device configured to relay data that is transmitted from an agent device transmitting data (e.g. paragraphs [0367, 1768, 1773, and 1783]), which is used for generating display data, of data relating to operation data of an instrument collected from the instrument (e.g. abstract and paragraphs [0302 and 0339] wherein the sensors are collecting data from various instruments); and a computation server device configured to generate the display data on the basis of the data (e.g. paragraphs [0269, 0339, and 0350]), wherein the service broker device includes an operation data relaying unit that relays the data transmitted from the agent device to the computation server device and a display data transmitting unit that performs pull transmission of the display data generated by the computation server device to a client device (e.g. paragraphs [0253, 0326, 0420, and 0524]), and wherein the computation server device includes a display data generating unit that generates the display data on the basis of the data relayed by the service broker device (e.g. paragraphs [0524, 0547, 0566, and 2047]). 

Re claim 10, it is a program having few limitations cited in claim 1.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2018/0284735
U.S. Patent Application Publication No. 2016/0359704
U.S. Patent Application Publication No. 2014/0254359
U.S. Patent Application Publication No. 2016/0004820
U.S. Patent Application Publication No. 2008/0040151
U.S. Patent Application Publication No. 2004/0199409
U.S. Patent No. 10,033,766
U.S. Patent No. 9,047,648
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451